Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Application (17/095724) is prioritized for examination under 37 CFR 1.102(e).
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2021 has been entered.
	The IDSs filed 07/16/2021 and 10/26/2021 have been fully considered. 
	 Claims 31-36, 38-45, 47-51, 53-60 remain allowed. 

Examiner’s Statement of Reasons for Allowance
	The closest prior art is Kazuhiro, N. et al. (Encyclopedia of Industrial Biotechnology: Bioseparation and Cell Technology, Michael C. Flickinger (ed.), John Wiley and Sons, Inc. 2009). Kazuhiro discloses a process wherein a mold of interest is grown on a porous membrane wherein the fungal biomass is in direct contact with air (oxygen). The fungus grows on the porous membrane and releases metabolites of interest into the liquid medium under the membrane. Therefore, the production of 
	The presently claimed method is limited to the production of filamentous fungal biomass wherein a liquid medium in a container is inoculated with a fungal inoculum, a porous medium is placed in the container so that it is in direct contact with the medium. Upon incubating the container/liquid/membrane system, the fungal biomass grows attached to the membrane facing the body of the liquid feedstock. 
 The initial biofilm is formed by direct attachment to the membrane and grows downward into the liquid medium over time (see Figures 16 and 17). By the end of a five-day growth period, essentially all of the feedstock/liquid medium was consumed and dense biomass completely filled the volume underneath the membrane. The biomat produced; only mildly adheres to the membrane and is easily harvested by simply peeling away the biomat from the membrane (see Figure 17 A-D). [Par. 117, 118].
Therefore, the fungal biomass grows attached to the membrane and fills up the volume of the container containing the liquid medium (feedstock). The product is a fungal biomass in the form of a biomat. 
Claims 31-36, 38-45, 47-51, 53-60 are novel and unobvious. Claims 31-36, 38-45, 47-51, 53-60 are allowed. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791